D'Emidio v Williamsbridge Rest. Inc. (2016 NY Slip Op 00619)





D'Emidio v Williamsbridge Rest. Inc.


2016 NY Slip Op 00619


Decided on February 2, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2016

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


74 24097/13

[*1]Dawn Marie D'Emidio, et al., Plaintiffs-Respondents,
vWilliamsbridge Restaurant Inc. doing business as New Hawaii Sea Restaurant, Defendant-Appellant.


Law Offices of Michael E. Pressman, New York (Stuart B. Cholewa of counsel), for appellant.
Law Office of Stephen B. Kaufman, P.C., Bronx (Stephen B. Kaufman of counsel), for respondents.

Order, Supreme Court, Bronx County (Mary Ann Brigantti-Hughes, J.), entered July 16, 2014, which denied defendant's motion to dismiss the class action complaint pursuant to CPLR 3211(a)(7), unanimously affirmed, without costs.
The motion was properly denied. The allegations in the complaint sufficiently set forth factual allegations to arguably establish the class action prerequisites set forth in CPLR 901
and 902, at least to survive this dismissal motion (see Bernstein v Kelso & Co., 231 AD2d 314, 323-324 [1st Dept 1997]; Ackerman v New York Hosp. Med. Ctr. of Queens, 127 AD3d 794, 796 [2d Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2016
CLERK